Citation Nr: 1428965	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for an evaluation in excess of 30 percent for PTSD.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge seated at the RO in Newark, New Jersey.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2013 hearing, the Veteran stated that his PTSD symptoms had worsened since his most recent VA examination in August 2009.  A VA examination should thus be afforded to accurately reflect current symptomatology.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also stated at the July 2013 hearing that throughout the appellate period, he has been receiving continuous treatment from VA psychologist Dr. Harris and private psychologist Dr. Evers.  

The claims file show VA outpatient mental health records dated through October 27, 2009.  There is also a VA Mental Health Note dated July 2013.  No VA treatment records dated between October 2009 and July 2013 has been associated with the claims file.  VA has a duty to obtain all treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, in his July 2013 treatment summary, Dr. Evers indicated that he had been treating the Veteran since October 2010.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records concerning the Veteran's mental health treatment since October 2009.  

2.  Ask the Veteran to authorize VA to obtain all treatment records of mental health treatment by Dr. Evers.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

3.  After exhausting all efforts to obtain the records referred to above, schedule the Veteran for a VA psychiatric examination to determine the current severity of the service connected psychiatric disability.

The claims folder, including this remand, must be sent to the examiner for review.

4.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



